706 S.E.2d 233 (2011)
STATE of North Carolina,
v.
Lonnie Gene YONCE.
No. 506P10.
Supreme Court of North Carolina.
February 3, 2011.
Bruce Cunningham, Southern Pines, for Yonce, Lonnie Gene.
Gregory Roney, Assistant Attorney General, for Lonnie Gene Yonce.
Catherine F. Jordan, Assistant Attorney General, for Lonnie Gene Yonce.
*234 Garland N. Yates, District Attorney, for State.

ORDER
Upon consideration of the petition filed on the 1st of December 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of February 2011."